DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/922,545 filed 07/07/2020.

Information Disclosure Statement
The information disclosure statement filed 07/07/2020 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 1-19 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; A stretchable display device, comprising: a lower substrate including a display area and a non-display area; a plurality of lower connection lines on the lower substrate; a plurality of first substrates on the display area, wherein the plurality of first substrates including sub pixels, and a modulus of the plurality of first substrates is larger than a modulus of the lower substrate; a plurality of connection substrates connecting adjacent first substrates among the plurality of first substrates; and a plurality of upper connection lines on the plurality of connection substrates.
          Therefore, claim 1 and its dependent claims 2-9 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 10 with the allowable feature being; A stretchable display device, comprising: a flexible substrate having thereon a display area and a non-display area; a plurality of substantially rigid substrates disposed in either the display area or the non-display area; a plurality of connection substrates interposed among the plurality of rigid substrates and connecting the plurality of rigid substrates; a plurality of lower connection lines disposed below the plurality of connection substrates; and a plurality of upper connection lines disposed above the plurality of connection substrates so as to overlap with the plurality of lower connection lines.
          Therefore, claim 10 and its dependent claims 11-14 are allowed.

; A stretchable display device, comprising: a flexible base substrate having formed thereon a display area and a non-display area adjacent to the display area; a plurality of first substrates on the display area of the flexible base substrate, wherein each of the first substrate of the plurality of first substrates includes at least one subpixels, and each of the first substrate is spaced apart from each other; a plurality of lower connection lines interposed between and connecting neighboring first substrates, the plurality of lower connection lines on the flexible base substrate; a plurality of connection substrates on the plurality of lower connection lines, respectively; and a plurality of upper connection lines on the plurality of connection substrates, respectively, wherein a lower connection line of the plurality of lower connection lines has a first area, and an upper connection line of the plurality of upper connection lines has a second area equal to or smaller than the first area.
           Therefore, claim 15 and its dependent claims 16-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847